Fl LED

                                                         ORIGINAL
                                                                                                         02/11/2022
                                                                                                         02/22/2022
                                                                                                    Bowen Greenwood
                                                                                                    CLERK OF THE SUPREME COURT
                                                                                                         STATE OF MONTANA

                                                                                                    Case Number: OP 22-0079




                                             Jar64136t1=0 1               '113     22-0073
                                            DeceAdcmt pa se
                                            scAppt; e coriiiivyJa 11)
                                              126L99                                FILED
                                            Sapec;o6/tiThtn72                        FEB 1 1 2022
                                                                                   Bowen Greenwood
                                                                                 Cterk of Supreme Cotart
                                                                                    State of Montana




                                            /v104-41Aa   So p ce7vi e c0u/it lieole/70,/11--r



•••••*••••••,.   -,..•••••••••••••(`-a*..




                                            Jaled Bar-t),-,         Ca US e Aio,
                                                                      tc7-62o -a21-ero332
                                            3144       ¡NroA kvicit mo•Korl 43e uuti'y- ct-c
                                            aw,c     /P44-t-       , lip bect5.athii_______
                                             -2-02 ()Goase




                 /11,4.55e1Aia,                   P                cat/I& Cha
                 171- 10.e t. at.cer d zo2
     me -kc.SE):-tat i41,6)
                                                                                                   III

                                      e 3 T
   10-k t              liectItA                  ivevei
mcide d ;c1_ qA S;         1:           tO) Pirov;cfleArC
 e e ex:.9(7 4,',c) ;.4 0.0$. itS                   teiy.
                                                   art vi                       ct.
 boXe(; jilot<1                                                   eaom            sfav:deiec
 ce,:fr ee.:,. where .ikw #6)                                                   cou go:
                                                             0'


                                                                          7urt
          me. illey Pr"? e                                  10,i0 /vie -iotk3e51-
hatse ae914 5a#V ,14                                      came orr
Nrealr4 o'-rz did AO                                   hove         0,-1 4(0,101
                    er
          /me berore 1,-)e leiSays aAti 50;o1
                                   .64ti                             et                   A   d
                            S daele            4AJ,         •
                                                       )'11 'eveetlio   Aet my
                                                                        teIgn


                                                  ®,         7frar JazfjeJefik's
         loid /vie           )-1 a ri /9
   -t     -the/tii l kave/ievec beedi ; A         it" 0-C
Gmy cold-/-°5 /el         Arlart4-e 7 Aa,d -Pi:9h-, (4..))\-f)1
    1           11,7, had rwi. aSked -co( 'the Cati-t
4,7,ArillT5,0 1/tAi tch lAey 1,,,,?:1)710- Aieolhai.                                      621/at


1‘ ./N   ILLAP    P.2,1;1   ‘ 5)   1 -   A   .4,-L.".17            ihettat9 GOA       k   AA ,Ilek
 p/ea 04' Arl- 81iCH.X .eo NI' /v)e,;7--i/tic: A
a;ve/) a_pro17,0021e_cau5_e_21-4±dcw1t, .1              Y
-ro c ti+ /teltitH11pAe__;/vies,-ibexace -my,' ,
qfi calIS -01a 9' cokefe 60 e             d
L76t4 2,1- Play_e cve.di'l rarci s-fo -/-efri ,i ' 11 t
day )c) Stooko\nej (AASA,,i3-1c, -). Aie /vti'sscala
pollee                     \     z)e a4c1(erGcclecl 6v_e
-fatlk bolt)-otet ieN.,11 /4e o.r3e ,tri
ie do S0,71ne Couel-* t,o; 1i /lot s4ivp(ess ± e5e
psft/o7'eeevier).-1-; flor wi'd -i-Aey_3141.?re,si S-late4--ie4
   0 /4/7 _c_Lit'e Sayd'eg__±hat -they-e uid 0 ' -*65.5
al aZ(2:6. 6A.Aezi •-n-le a iteqe4    ekItt/pa40{y_evi'cle/1
i.,uet5 Aevei_ii.)ne      g4;1';_0/-ierdetiecl/      A '
    ,) citzi               .eesficrx;yied a___b_15 Ate
becau5._e_a cohcii- Loa c 5-tctegLakv_e 015o
              - 1a_iikealvve SAtezfri A*1 ar
5.6.,40t_ (:-14
-truf„Kavfx_iftt117 Stdbmili4esi JaciAck
  __J--     - a61(±)/1.       -    ( Ietk .0.-T-OleL_s_q_i_e_ 11(4.
                                   po thoY 2o3o03
     _a_;_61' L'abl-tfYjai',/      He1-ey1c/A/1159620- 03
 po ba 619'
_aup_eilo4 ,A17-.     72 , t '                         i ti,,
                                                         ,,
 At+Cfr)eY 1,Peeet21                  q.7.1-7:-   ' ' )00 c:-.1-'
_f_a_14_2O_Iqo 1           , til ; .: ,...,1-._?
                                             1 / ,...L 11
Hei€7)cLzti -r 0‘20 - Igo1 -scl.:3o2
    44;4 71,01 cmc/ers-fakod           Ee     -feA(7)
 )/1 pclpe('wof                               ja
So             Se/i-t 1-Ae        t.They
ge-,e(Gt 1     cie-40: led 711)0'6'04, 1_1 have
 pre -4-1;a) C6/(tre7NCe se-i- -Po( Febf-Wy
 S,2o22_,
                                                                                  Form 10(4)
                                 CERTIFICATE OF SERVICE
      I certify that I filed this
 0 Petition
 Motion
KOther               Lt"            PeAb6ei.              6n.(pc4
                                       Name ofdocument]

with the Clerk of the Montana
                                 Supreme Court and that I have mailed
delivered a copy to each attorn                                          or hand
                                ey of record and any other party not
by counsel as follows:                                               represented



                   vet 44c)reen\i- 6eFielat
                   Q~I ameg no    sink eZ niti;

                     efee llA., At
                  [Address]  -.4
                                  -r.5962G
                 - Counsel for s ate     smoo t -6104
                   1eve4
                 [Other
                                           himself or herself]
                   p~



                                 '161% A-1
         DATED this '               day of Febatdr
                                                                    , 2cL22-- .

                                                  [Sig7ature]

                                              ...In      re-4 adetkl
                                              [Print name]




     © Montana Supreme Court